Case 1:03-cv-O4087-DLC Document 23 Filed 05/06/19 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE
COMMISSION,

CIVIL ACTION NO: 03 cv 4087 (DLC)
Plaintiff

V.

PAUL A. ALLAIRE, G. RICHAR_D
THOMAN, BARRY D. ROMERIL, PHILIP
D. FISHBACH, DANIEL S.
MARCHIBRODA, AND GREGORY B.
TAYLOR,

Defendants.

 

May 6, 2019

 

MOTION FOR RELIEF FROM .]UDGMENT PURSUANT TO Fed. R. Civ. P. 60(b)(4),
AND PROPOSED AMENDED CONSENT OF DEFENDANT BARRY D. ROMERIL,
WITH SUPPORTING AFFIDAVIT AND MEMORANDUM OF LAW

Defendant Barry D. Romeril hereby moves pursuant to Fed. R. Civ. P. 60(b)(4) for relief
from Judgrnent entered on June 16, 2001 as incorporating a void and unconstitutional prior
restraint on speech in violation of the First Arnendrnent of the United States Constitution and
controlling Second Circuit case laW, and for other reasons more fully set forth in the

memorandum of law that accompanies this motion.

In support of this motion, Defendant appends his proposed Amended Consent of
Defendant Barry D. Romeril (Exhibit A) to be substituted as an Exhibit to the Motion for Final

Judgrnent and Final Judgment entered on Motion by the Court (Document # 4).

Case 1:03-cv-O4087-DLC Document 23 Filed 05/06/19 Page 2 of 12

The Aft`ldavit of Defendant Barry D. Romeril in Support of this Motion is also appended

hereto as Exhibit B.

A Mernorandum of LaW in Support of this Fed. R. Civ. P. 60(b)(4) motion accompanies

the motion.

Respectfully submitted,

/s/ Margaret A. Little, ct0003l7

 

Margaret A. Little (pro hac vice), CT Bar No. 303494
Caleb Kruckenberg, admitted in New York

New Civil Liberties Alliance

1225 19th St. NW, Suite 450

Washington, DC 20036

Telephone: 202-869-5212

Email: peggy.little@ncla.legal

Email: caleb.kruckenberg@ncla.legal

Attorneysfor' Defendant Bar'ry D. Romeril

Case 1:O3-cv-O4087-DLC Document 23 Filed 05/06/19 Page 3 of 12

EXHIBIT A '

Case 1:O3-cv-O4087-DLC Document 23 Filed 05/06/19 Page 4 of,12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff
v.

PAUL A. ALLAIRE, G. RICHARD
'rHoMAN, BARRY r). ROMERIL, PHILIP
D. FISHBACH, DANIEL s.
MARCHIBRODA, AND GREGORY B.
'rAYLoR,

Defendants.

 

 

oler AcrioN No;
03 cv 4087 (r)LC)

CONSENT OF DEFENDANT BARRY D. ROMERIL

1. Defendant Barry D. Romeril (“Defendant’) acknowledges having been served

With the complaint in this action, enters a general appearance, and admits the Court’s jurisdiction

over the Defendant and over the subject matter of this action.

2. Without admitting or denying the allegations of the complaint (except as to

personal and subject matter jurisdiction, Which Defendant admits), Defendant hereby consents to

the entry of the Final Judgment in the form attached hereto and incorporated by reference

herein, Which, among other things:

(a) permanently restrains and enjoins Defendant from violation of Sections
10(b) and 13(b)(5) of the Securities Exchange Act of 1934 (“Exchange
Act”) [15 U.S.C.`§§ 18j(b); 781n(b)(5)] and Rules 10b-5 and 13b2-1
promulgated thereunder, [17 CFR §§ 240.10b-5; 240.131:)2-1];

Case 1:O3-cv-O4087-DLC Document 23 Filed 05/06/19 Page 5 of 12

(b) permanently restrains and enjoins Defendant from aiding and abetting
violations of Sections 13(a), 13(b)(2)(A) and 13(b)(2)(B) of the
Exchange Act, [15 U.S.C. §§ 7 Sm(a), 78m(b)(2)(A) and 78m(b)(2)(]3)

and Rules 12b-20, 13a-1, and 13a-13 promulgated thereunder, [17 CFR
§§ 240.12b-20, 240.13a-1 and 240.13a-13].

(c) orders Defendant to pay disgorgement in the amount of 32,987,282 plus
prejudgment interest thereon in the amount of 51,227,688;

(d) orders Defendant to pay civil penalty in the amount of $1,000,000
under Section 21(d)(3) of the Exchange Act [15 U.S.C. §78u(d)l; and

n (e) permanently prohibits Defendant, pursuant to Section 21(d)(2) of the

Exchange Act [15 U.S.C. § 78(d)(2)], from acting as an officer or director
of any issuer that has a class of securities registered pursuant to Section 12
of the Exchange Act [15 U.S.C. § 78] or that is required to file reports pursuant
to Section 15(d) of the Exchange Act [15 U.S.C. § 780(d)].

3. Defendant agrees that Defendant shall not seek or accept, directly or indirectly,
reimbursement or indemnification, including but not limited to payment made pursuant to any
insurance policy, With regard to all penalty amounts that Defendant shall pay pursuant to the
Final Judgrnent, regardless of Whether such penalty amounts cr any part thereof are added to a
distribution fund or otherwise used for the benefit of investors Defendant further agrees that
Defendant shall not claim, assert, or apply for a tax deduction or tax credit With regard to any
federal, state, or local tax for any penalty amounts that Defendant shall pay pursuant to the Final
Judgment, regardless of Whether such penalty amounts or any part thereof are added to a
distribution fund or otherwise used for the benefit of investors

4. Defendant Waives the entry of findings of fact and conclusions of law pursuant
to Rule 52 of the Federal Rules of Civil Procedure.

5. Defendant Waives the right, if any, to appeal from the entry of the Final Judglnent.

6. Defendant enters into this Consent voluntarily and represents that no threats,
offers, promises, or inducements of any kind have been made by the Commission or any
member, officer, employee, agent, or representative of the Cornmission to induce Defendant to

enter into this Consent.

Case 1:O3-cv-O4087-DLC Document 23 Filed 05/06/19 Page 6 of 12

7. Defendant agrees that this Consent shall be incorporated into the Final Judgment
with the same force and effect as if fully set therein

8. Defendant will not oppose the enforcement of the Final Judgment on the ground,
if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and
hereby waives any objection based thereon

9. Defendant waives service of the Final Judgment and agrees that entry of the
Final Judgment by the Court and filing with the Clerk of the Court will constitute notice to
Defendant of its terms and conditions

10. Consistent with 17 C.F.R. § 202.5(f), this Consent resolves only the claims
asserted against Defendant in this civil proceeding Defendant waives any claim of Double
Jeopa.rdy based upon the settlement of this proceeding, including the imposition of any remedy
or civil penalty herein Defendant further acknowledges that the Court’s entry of a permanent
injunction may have collateral consequences under federal or state law and the rules and
regulations of self-regulatory organizations, licensing boards, and other regulatory organizations
Such collateral consequences include, but are not limited to, a statutory disqualification with
respect to membership or participation in, or association with a member of, a self-regulatory
organization This statutory disqualification has consequences that are separate from any
sanction imposed in an administrative proceeding

ll. Defendant hereby waives any rights under the Equal Access to Justice Act, the
Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to
pursue reimbursement from the Unites States, or any agency, or any official of the United States
acting in his or her official capacity, of attorney’s fees or other fees, expenses, or costs expended
by Defendant to defend against this action For these purposes, Defendant agrees that Defendant
is not the prevailing party in this action since the parties have reached a good faith settlement

12. ln connection with this action and any related judicial or administrative
proceeding or investigation commenced by the Commission or to which the Comrnission is a
party, Defendant (i) will accept service by mail or facsimile transmission of notices or subpoenas
for documents or testimony at depositions, hearings, or trials, or in connection with any related
investigation by Commission staff; (ii) appoints Defendant’s undersigned attorney as agent to

receive service of such notices and subpoenas; (iii) with respect to such notices and subpoenas,

Case 1:O3-cv-O4087-DLC Document 23 Filed 05/06/19 Page 7 of 12

Waives the territorial limits on service (but not attendance) contained in Rule 45 of the Federal
Rules of Civil Procedure and any applicable local rules, provided that the party requesting the
testimony reimburses Defendant’s travel, lodging, and subsistence expenses at the then-
prevailing U.S. Government per diem rates; (iv) pursuant to a subpoena served in compliance
with paragraph 12(i)-(iii), will attend a deposition, hearing or trial and/or produce and permit the
inspection and copying of documents at a place within 100 miles from the place where he
resides, is employed, or regularly transacts business in person or within 100 miles of the United

States District Court in which SEC v. KPMG et al. is pending; and (v) for purposes of

 

enforcing any subpoena served in compliance with paragraph 12(i)-(iii) and specifying a place
permitted under paragraph 12(iv), consents to personal jurisdiction in the United States District

Court in which SEC v. KPMG et al. is pending

 

13. Defendant agrees that the Cornrnission may present the Final Judgment to the
Court for signature and entry without further notice.

14. Defendant agrees that this Court shall retain jurisdiction over this matter for the
purpose of enforcing the terms of the Final Judgment.

15. Except as explicitly provided in this Final Judgment and Consent, nothing herein
is intended to or shall be construed to have created, compromised, settled or adjudicated any
claims, causes of action, or rights of any person whomsoever, other than as between the
Commission and Defendant, in accordance with the Consent.

16. Defendant states that it is his intention that this Consent, the Complaint and Final
Judgment not constitute collateral estoppel as to any issue of law or fact nor constitute a record,
report, statement or data compilation within the meaning of Rule 803 (8) of the Federal Rule of
Evidence. Defendant understands that the Commission takes no position concerning Defendant’s

statement or his intention

Case 1:O3-cv-O4087-DLC Document 23 Filed 05/06/19 Page 8 of 12

Dated:

 

Barry D. Romeril

On , 2019, Barry D. Romeril, a person known to me, personally appeared
before me and acknowledged executing the foregoing Consent.

 

Notary Public
Comrnission expires:

Approved as to fonn:

 

Margaret A. Little

Caleb Kruckenberg

New Civil Liberties Alliance
1225 19Th saeerN.w., suite 450
Washington, D.C. 20036

(202) 869-5210

Attorneysfor Defendant

REQUEST FOR ENTRY

Plaintiff Securities and Exchange Commission respectfully requests entry of the Final
Judgment as to Barry D. Romeril submitted with this Consent.

 

Counsel for the Plaintiff
Securities and Exchange Comrnission

Dated:

Case 1:O3-cv-O4087-DLC Document 23 Filed 05/06/19 Page 9 of 12

EXHIBIT B

Case 1:O3-cv-O4087-DLC Document 23 Filed 05/06/19 Page 10 of 12

 

UNITED STATES DISTRICT COU'RT
SOUTHERN DISTRICT OF NEW YORK

 

SECURH`IES AND EXCHANGE CIV 114 ACTION NO: 03 CV 4087 (DLC)
COMMISSION,

Plaintiff
v.

PAUL A. ALLAIRE, G. RICHARD
THOMAN, BAR_RY D. ROMER]L, PHlL]P
D. FISHBACH, DANIEL S.
MARCHIBRODA, AND GREGORY B.
TAYLOR,

Defendants.

 

AFFIDAVIT OF BARRY D. ROl\/[ERIL IN SUPPORT OF DEFENDANT’S MO'I'ION

F()R RELIEF FROM JUDGMENT PURSUANT TO Fed. R. Civ. P. 60§b|{4[

I, Barry D. Romeril, declare under penalty of perjury that the following is true and correct to
the best of my present knowledge, information and belief:

1. I am a resident ofthe State of Florida and a Defendant in this matter.

2. I am over the age of 18 years and believe in the obligations of an oath.

3. The June 5 , 2003 final order by this court incorporated a consent order between the
United States Securities and Exchange Comrnission (SEC) and me that required that I agree to a
gag order.

4. I wish to speak, write and/or publish about my prosecution by the SEC. ln addition, l
wish to petition the government through the exercise of my First Amendrnent rights to secure
changes in SEC enforcement practices, including, but not limited to SEC’s insistence upon
including gag orders in their consent agreements l am unable to exercise these rights of free

expression because of a gag order that prohibits me from disputing the truth of any of the

ublic) `..g';-,;g.,, q
. , , `\"o" 9(:’,, LOUFS J K|M
Comrrnssion Expires ‘- *m~ m . . _ m emma

Case 1:O3-cv-O4087-DLC Document 23 Filed 05/06/19 Page 11 of 12

allegations made against defendants in the above entitled matter and fiirther to “agree[] not to
take any action or to make or permit to be made any public statement denying, directly or
indirectly, any allegation in the complaint or creating the impression that the complaint is
without factual basis.” Consent Order, Ex. A to Motion of Barry D. Romeril.

5 . The gag order is worded so vaguer and reaches so broadly, that I am unable to speak
without fear of a reopened prosecution because of the provision of that gag order that allows
SEC to “petition the Court to vacate the Final Judgment and restore this action to its active
docket” if they unilaterally deem me to be in breach of that provision

6. Since the final order was entered nearly 16 years ago, I have been deprived of my right to
speak, write, or publish my account of the events leading to this final order without fear of` a
reopened prosecution

7. Since the final order was entered, l have been deprived of my First Amendment rights to
defend myself in the media.

8. Since the final order Was entered, I have been unable to petition Congress or the SEC for

reform without fear of a reopened prosecution

agrth

Barry D. Romeril

) .
) at /"//§%7/1//, /;é
)

State of Florida

County of @@D‘~J A°“ 9

Subscribed and sworn to befor s f ;> day o§%[¢' ,2019.

 

     
 

   
  

.__ an_v commission # ce 059130
; "'»,j§|stg‘§~" My Comm. Expires Apr 23, 2021

 

   

Iml\

  

 

1

2

Case 1:O3-cv-O4087-DLC Document 23 Filed 05/06/19 Page 12 of 12

CERTIFICATE OF SERVICE

l certify that on this 6th day of May, 2019, I have served a copy of the above and foregoing on all
counsel of record through the Court’s CM/ECF system.

/s/ Margaret A. Little
Margaret A. Little (pro hac vice), CT Bar No. 303494

